Citation Nr: 0334728	
Decision Date: 12/11/03    Archive Date: 12/24/03	

DOCKET NO.  03-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for disabilities manifested 
by symptoms of hearing loss, knee and hip pain, nightmares 
and nervousness, and gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from March 1943 
to July 1945.  The Service Department has further certified 
that from March 1943 to December 1944, the veteran was in a 
missing status and entitled to pay for the period.  From 
January to July 1945 he was present for duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied service connection 
for disabilities manifested by symptoms of impaired hearing, 
knee and hip pain, frequent nightmares and nervousness, and 
gout.  Pursuant to the representative's request, the appeal 
was granted an advance on the docket because the veteran is 
in excess of 75 years of age.  38 C.F.R. § 20.900(c) (2003).  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Disabilities manifested by hearing loss, knee and hip 
pain, frequent nightmares and nervousness, and gout are not 
shown by competent clinical evidence to have been incurred at 
any time during or for many years after service, and any 
findings of such disability at present are entirely unrelated 
by any competent evidence to any incident, injury or disease 
of active military service.  

3.  The Service Department has not certified that the veteran 
was a prisoner of war at any time during World War II 
military service.




CONCLUSION OF LAW

Disabilities manifested by symptoms of hearing loss, knee and 
hip pain, frequent nightmares and nervousness, and gout were 
not incurred or aggravated during active military service, 
nor may they be presumed to be related to such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claim.  The VCAA 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims, and to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.  

The claim in this appeal was initiated in March 2002.  The 
claims folder reveals that the veteran and representative 
were informed of the VCAA and the duties to assist and notify 
in correspondence posted in March 2002.  The veteran and 
representative were notified of the evidence necessary to 
substantiate the veteran's service connection claims, 
including evidence of current physical or mental disability 
and evidence showing that such disability was related to 
incidents of service.  They were also informed of special 
rules relating to presumptions available to former prisoners 
of war.  They were told that the RO would assist them in the 
collection of any evidence they might reasonable identify by 
proper completion of medical release forms.  They were given 
a point of contact and offered assistance.  The veteran and 
representative were also informed of the laws and regulations 
applicable to service connection claims in the 
August 2002rating decision on appeal in and in the 
February 2003 statement of the case.  The veteran was offered 
the opportunity of providing personal testimony.  The RO 
attempted to secure private medical evidence on the veteran's 
behalf.  Records from three private physicians were collected 
for review.  The veteran has not argued, nor does the 
evidence on file reveal, that there remains any additional 
relevant evidence which has not been collected for review.  
The RO obtained the veteran's service medical records, and 
certification from the appropriate service department as to 
the veteran's qualifying service with the US Armed Forces.  

Although the initial March 2002 VCAA notification letter 
requested that the veteran submit any evidence within 60 
days, he was also informed that any evidence received within 
one year would likely protect the effective date for any 
entitlement which was subsequently awarded.  It is clear, 
however, that the RO continued to develop this claim beyond 
that initially requested 60-day period and the claims folder 
was not forward to the Board until May 2003.  Moreover, the 
veteran, himself, through his representative, requested that 
the Board advance his appeal on the docket based upon 
advancing age.  At this time, it is over 18 months since the 
veteran was initially requested to submit evidence within two 
months.  The Board finds that the veteran has been informed 
of the evidence which he must present and the evidence which 
VA would collect on his behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, Quartuccio v. Principi, 
16 Vet. App. 183 (2002); PVA v. Secretary of VA, 345 F.3d 
1334 (Fed. Cir. 2003).  

The Board considered ordering additional development in this 
case including referral for VA examination with request for 
opinions in accordance with 38 U.S.C.A. § 5103A(d)(2).  In 
the complete absence of competent evidence of any disability 
manifested by nightmares, nervousness, gout, or knee and hip 
pain, at any time during or after service, referral for such 
an opinion is not warranted.  Although a current diagnosis of 
bilateral hearing loss is strongly suggested, in the complete 
absence of any chronicity of symptoms for over 50 years after 
military service, referral for an opinion on this question is 
also not warranted.

Service connection may be established for disabilities 
resulting from disease or injury suffered in line of duty 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for certain specified diseases 
which are shown to become manifest to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

The term "former prisoner of war" means a person who, while 
serving in the active military service, was forcibly detained 
or interned in the line of the duty by an enemy or foreign 
government, the agents of either, or a hostile force.  VA 
shall accept the findings of the appropriate Service 
Department that a person was a prisoner of war during a 
period of war, unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  In all other situations, including those where VA 
cannot accept the Service Department finding, the following 
factors shall be used to determine POW status.  To be 
considered a POW, a service person must have been forcibly 
detained or interned under circumstances comparable to those 
under which persons generally have been forcibly detained or 
interned by enemy governments during periods of war.  Each 
individual member of the particular group of detainees, in 
the absence of evidence to the contrary, shall be considered 
to have experienced the same circumstances as those 
experienced by the group.  The reason for which a service 
person was detained or interned is immaterial in determining 
POW status, except that a service person who is detained by a 
foreign government for an alleged violation of its laws is 
not entitled to be considered a former POW on the basis of 
that period of detention, unless charges are a sham intended 
to legitimize the period of detention or internment.  The 
Director of the C&P service of the VA Central Office will 
approve all VARO determinations establishing or denying POW 
status, with the exception of those Service Department 
determinations accepted under paragraph (y)(1) of this 
section.  VA shall consider that a service person was 
forcibly detained in line of duty, unless the evidence of 
record discloses that detainment was the proximate result of 
the person's own willful misconduct.  38 C.F.R. § 3.1(y).  

Analysis:  The veteran filed his initial claim for VA 
compensation in March 2002, over 56 years after he was 
separated from service.  At Block 19A of this claim, in 
response to a request for a listing of the nature of any 
sickness, disease or injury, the veteran directed reference 
to an attached medical report.  The attached medical report 
of January 2002, subscribed by a private physician, 
Dr. Enriquez, indicated that the veteran was "complaining 
of" impaired hearing, frequent nightmares, nervousness, 
gouty attack, and inability to walk too far because of knee 
and hip pain.  Dr. Enriquez further wrote that these problems 
started soon after the war and had gotten progressively 
worse, and that the veteran was "under a lot of stress and 
scary situation while a POW."  Multiple requests were sent 
to Dr. Enriquez for all available treatment records and, in 
July 2002, a single page from that physician was received, 
dated the same date as Dr. Enriquez' initial statement which 
indicated that the veteran had high blood pressure.  

In developing this claim, the RO collected records of Dr. Yip 
which indicated in February 2002, that the veteran had 
prostate cancer which required hormonal treatment.  Also 
collected was the February 2001 receipt for the purchase by 
the veteran of bilateral hearing aids for "severe" hearing 
loss.  Also collected was a November 2003 statement from 
Dr. Tee that the 78-year-old veteran had a history of 
hypertension, prostate cancer, low back pain, and 
intermittent claudication.  

As indicated above, the service department certified that the 
veteran had recognized guerrilla service from March 1943 
through July 1975.  This certification also records that the 
veteran had been in a missing status from March 1, 1943, 
through December 31, 1944.  The service department 
certification did not indicate that the veteran had been a 
prisoner of war of the Japanese government.  

In August 2002, the Manila RO created a memorandum for file 
noting the service department certification of the veteran's 
military service during World War II.  The service 
department's certification was based upon a compilation of 
the best available evidence in their files, and was 
considered factually accurate in the absence of evidence to 
the contrary.  The veteran's name was not listed on the 
central POW microfiche.  It was further noted that the 
veteran's March 1947 affidavit of Philippine Army personnel 
showed that he joined the PQOC on March 1, 1943, and that 
this unit was assigned to intelligence, sabotage, propaganda, 
and combat activity in Quezon.  The veteran was later 
attached to the 1st Cavalry Division commencing on January 1, 
1945, where he served until he was discharged in July 1945.  
This affidavit, completed by the veteran, did not anywhere 
indicate that the veteran had been a POW of the Japanese 
government, and when requested to report a chronological 
record of all wounds, illnesses or injuries received during 
active duty, the veteran replied "none."  In the veteran's 
initial claim for VA compensation, he submitted a sworn 
affidavit indicating that sometime in "1942," he was 
captured by the Japanese and detained as a POW "for a number 
of weeks."  He stated that he could not remember his date of 
release but he recalled being held "more than 30 days."  
The RO memorandum for file then reviewed the applicable 
regulation with respect to a finding of "former POW," and 
concluded that there was insufficient evidence to find that 
the veteran had been a POW of the Japanese government for VA 
purposes.  The service department had not certified POW 
service.  Additionally, the veteran reported being captured 
sometime in 1942, yet his recognized military service did not 
commence until March 1943.  

In response to notification of the denial of his claim for VA 
compensation in August 2002, the veteran submitted another 
sworn affidavit in September 2002 in which he stated that 
sometime in "1943" he was captured by the Japanese and 
confined for two weeks.  He reported that he was then 
transferred to another location by the Japanese where he was 
tortured and received physical injuries.  After an additional 
2 1/2 weeks of questioning, he was released after "34 
days."  

A preponderance of the evidence of record is against the 
veteran's claims of service connection for disabilities 
manifested by impaired hearing, knee and hip pain, frequent 
nightmares and nervousness, and gout.  The veteran did not 
file this claim until 56 years after he was separated from 
military service.  His physical examination for separation 
from recognized service in February 1947 indicated normal 
findings for the ears, hearing, neurological, psychiatric, 
bones, joints and muscles.  Blood pressure was 114/70.  There 
was no abnormality identified of any kind.  Additionally, the 
veteran's affidavit for Philippine Army personnel which he 
completed the same month, identified no injuries or diseases 
sustained during service.  There is a complete absence of any 
objective medical or other evidence of chronicity of 
symptomatology for disabilities manifested by impaired 
hearing, knee and hip pain, frequent nightmares and 
nervousness, or gout at any time during or for decades after 
the veteran was separated from military service.

There is, in fact, no clear diagnoses, other than perhaps for 
impaired hearing, of any other disability claimed at present.  
The statement from Dr. Enriquez submitted in January 2002 
does not contain any actual diagnoses, but only a recitation 
that the veteran was "complaining of" impaired hearing, 
nightmares, nervousness, gouty attack, and knee and hip pain.  
Clinical evidence of present hearing loss is reasonably 
supported by the February 2001 receipt for payment of 
bilateral hearing aids based upon the notation of "severe" 
bilateral hearing loss.  Other doctors have documented 
current findings of prostate cancer, hypertension, low back 
pain, and intermittent claudication, but these disabilities 
are not included with the veteran's claim for VA disability 
compensation.  

Moreover, while Dr. Enriquez' January 2002 statement reports 
that these symptoms "started soon after the war and have 
gotten progressively worse," this is clearly simply a 
restatement of the facts presented to the doctor by the 
veteran himself.  There is no evidence that Dr. Enriquez has 
any personal knowledge of chronicity of symptoms at any time 
prior to January 2002, either from personally examining the 
veteran or from a review of any other competent medical 
history.  Similarly, Dr. Enriquez' report that the veteran 
was a POW is also simply a restatement of facts provided him 
by the veteran.  The fact that a doctor writes a statement 
repeating facts provided by a patient does not make that 
report competent medical evidence establishing the facts 
asserted.

Aside from a present diagnosis of severe bilateral hearing 
loss, there is a complete absence of competent evidence that 
the veteran has a valid diagnosis of any disabilities 
manifested by nightmares, nervousness, knee and hip pain, or 
gout.  In the absence of any competent finding of any current 
disability associated with these symptoms, at any time during 
or subsequent to service, an award of service connection for 
such disabilities is certainly not warranted.  In the absence 
of any evidence relating hearing loss, first demonstrated 
over five decades after military service to any incident, 
injury, or disease of active service, an award of service 
connection for bilateral hearing loss is not warranted.

Although the veteran claims entitlement to recognition as a 
former POW, such recognition is not warranted because the 
service department has not certified that the veteran was a 
POW.  The veteran initially swore that he was captured by the 
Japanese in 1942, at a time when he was not recognized as a 
member of the US Armed Forces.  Capture during such period 
would not qualify for POW status for VA benefits purposes.  
The veteran subsequently submitted sworn statement, in which 
he changed his date of capture to sometime in 1943, is 
somewhat lacking in credibility.  Although an individual may 
certainly not have a perfect memory of events which occurred 
50 years earlier, the fact that the veteran moved his year of 
capture from outside to inside his recognized period of 
service with the US Armed Forces is considered self-serving.  

In any event, in the absence of any evidence other than the 
veteran's own allegations, the service department's finding 
that the veteran was not a POW is found to be dispositive.  
The veteran did not indicate anything in his 
contemporaneously completed 1947 affidavit for Philippine 
Army personnel indicating that he had been captured by the 
Japanese government and held into captivity for a period of 
30 or more days.  Of course, if POW status were recognized, 
then the later onset of certain specified diseases, such as 
psychosis, or post-traumatic osteoarthritis would be 
warranted if manifested to a compensable degree at any time 
after active military service, even in the absence of any 
chronicity of symptoms since service separation, or of a 
nexus opinion tying a remote onset of such disability to some 
incident of military service.  The evidence on file, however, 
does not warrant a finding of POW status for the veteran.  In 
the complete absence of any competent evidence demonstrating 
that the veteran has a valid diagnosis of any disability at 
present which is causally related to any incident, injury, or 
disease of active military service from 1943 to 1945, claims 
of service connection for disabilities related to such 
service must be denied. 


ORDER

Entitlement to service connection for disabilities manifested 
by impaired hearing, knee and hip pain, frequent nightmares 
and nervousness, and gout is denied. 



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



